Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.359 Filed 03/16/21 Page 1 of 35




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


MARCUS D. MAYS #218101,                                     Case No. 2:19-cv-00217

             Plaintiff,                                     Hon. Hala Y. Jarbou
                                                            U.S. District Judge
      v.

UNKNOWN SKYTTA, et al.,

             Defendants.
                                      /

                      REPORT AND RECOMMENDATION

      I.     Introduction

      This is a civil rights action brought by state prisoner Marcus D. Mays

pursuant to 42 U.S.C. § 1983.      Mays alleges a total of 50 claims against 14

Department of Corrections (MDOC) employees who work at the Baraga Correctional

Facility (AMF).   According to Mays, Defendants beat him while he was on the way

to the medical unit. Mays says he requested medical treatment for the resulting

injuries, but Defendants denied his requests.    He alleges Defendants used excessive

force against him and were deliberately indifferent to his serious medical needs, in

violation of the Eighth Amendment.    He also says that Defendant retaliated against

him, in violation of the First Amendment.

      This Report and Recommendation (R&R) addresses Defendants’ motion for

summary judgment based on Mays’s failure to exhaust his administrative remedies.




                                          -1 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.360 Filed 03/16/21 Page 2 of 35




(ECF No. 15.)     Defendants also ask the Court to dismiss Mays’s official capacity

claims.

       Mays pursued two relevant grievances through Step III: grievances AMF-18-

05-1318-26a and AMF-18-06-1379-26a.           Both grievances were denied on the merits

at Steps I, II, and III. The first of the two grievances – grievance AMF-18-05-1318-

26a – was filed on May 21, 2018, and it complained about Mays being assaulted on

that same day.    The second of the two grievances – grievance AMF-18-06-1379-26a

– was filed on June 5, 2018 at Step I, and it complained about being denied medical

care on the five days following the assault.       On appeal to Steps II and III, Mays

inserted new claims based on later-occurring facts.      In response to his appeals, the

MDOC reviewed the investigation into his Step I claims, but did not address any of

the new claims.    Thus, Mays failed to exhaust any claims arising after May 26, 2018.

       Based upon the grievance records, Defendants conceded all Eighth

Amendment excessive-force and deliberate-indifference claims that Mays raised at

Step I of grievances AMF-18-05-1318-26a and AMF-18-06-1379-26a.               These are

claims 2, 4, 6, 8, 10, 12, 14 and 17-21.   Defendants assert that Mays failed to exhaust

companion retaliation claims, i.e. the First Amendment retaliation claims based upon

the same set of facts giving rise to the conceded claims.    These are claims 3, 5, 7, 9,

11, 13 and 15.     The undersigned disagrees with Defendants’ challenge to these

claims.   The undersigned, however, concludes that all of Mays’s remaining claims (1,

16, and 22-50) were not properly exhausted because Mays failed to raise these claims




                                            -2 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.361 Filed 03/16/21 Page 3 of 35




at Step I of grievances AMF-18-05-1318-26a and AMF-18-06-1379-26a, and the

MDOC did not address them on appeal.

       It is respectfully recommended that the Court grant Defendants’ motions for

summary judgment as to claims 1, 16, and 22 through 50, and dismiss those claims

without prejudice.

       II.       Additional Relevant Procedural History

       Mays filed his verified complaint on October 15, 2019. (ECF No. 1.) Mays’

case was initially referred to Prisoner Early Mediation but failed to settle. (ECF Nos.

8, 9, and 10.)

       On May 8, 2020, Defendants filed the pending summary judgment motion and

supporting brief.      (ECF Nos. 15, 16.)       Mays responded (ECF No. 26), and

Defendants replied (ECF No. 30).

       III.      Summary Judgment Standard

       Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury1 or whether it is so one-sided that one

party must prevail as a matter of law.”     State Farm Fire & Cas. Co. v. McGowan,


1      Disputed issues of fact regarding exhaustion under the PLRA may be decided
in a bench trial and need not be submitted to a jury. Lee v. Willey, 789 F.3d 673, 678
(6th Cir. 2015).

                                         -3 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.362 Filed 03/16/21 Page 4 of 35




421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

          IV.   Factual Allegations

          The undersigned has attempted to summarize Mays’s claims.              Mays’s claims

and allegations supporting the claims are listed in the table below.2


     Claim      Defendant       Claim           Date or              Factual Allegation
    Number                                       Date
                                               Range of
                                              Incident(s)
     1.           Sgt.           First          5/14/18     Threatened tickets and put Mays at a
                Pynonnen     Amendment                      stage 2 (instead of a 5 on the incentive
                              Retaliation                   program) (ECF No. 1, PageID.7)
     2.          Skytta         Eighth          5/21/18     Skytta, Frankie, and Holley allegedly
                             Amendment                      kicked and punched Mays repeatedly,
                            Excessive Force                 while he was on the ground. (ECF No.
                                                            1, PageID.5.)
     3.          Skytta         First           5/21/18     Skytta, Frankie, and Holley allegedly
                             Amendment                      kicked and punched Mays repeatedly,
                             Retaliation                    while he was on the ground. (ECF No.
                                                            1, PageID.5.)
     4.           Sgt.          Eighth          5/21/18     Pynnonen allegedly put Mays in the
                Pynnonen     Amendment                      choke hold. (ECF No. 1, PageID.5)
                            Excessive Force
     5.           Sgt.           First          5/21/18     Pynnonen allegedly put Mays in a
                Pynnonen     Amendment                      choke hold. (ECF No. 1, PageID.5.)
                              Retaliation
     6.           Holley        Eighth          5/21/18     Skytta, Frankie, and Holley allegedly
                             Amendment                      kicked and punched Mays repeatedly,

2      Claims highlighted in green are claims that Defendants concede were properly
exhausted. Claims highlighted in yellow are challenged claims that have a genuine
issue of fact precluding their dismissal for a lack of exhaustion. And claims
highlighted in red are claims that the undersigned concludes were not properly
exhausted.

                                              -4 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.363 Filed 03/16/21 Page 5 of 35



     Claim   Defendant         Claim           Date or              Factual Allegation
    Number                                      Date
                                              Range of
                                             Incident(s)
                           Excessive Force                 while he was on the ground. (ECF No.
                                                           1, PageID.5.)
     7.        Holley          First           5/21/18     Skytta, Frankie, and Holley allegedly
                            Amendment                      kicked and punched Mays repeatedly,
                            Retaliation                    while he was on the ground. (ECF No.
                                                           1, PageID.5.)
     8.        Frankie         Eighth          5/21/18     Skytta, Frankie, and Holley allegedly
                            Amendment                      kicked and punched Mays repeatedly,
                           Excessive Force                 while he was on the ground. (ECF No.
                                                           1, PageID.5.)
     9.        Frankie         First           5/21/18     Skytta, Frankie, and Holley allegedly
                            Amendment                      kicked and punched Mays repeatedly,
                            Retaliation                    while he was on the ground. (ECF No.
                                                           1, PageID.5.)
     10.       Snyder          Eighth          5/21/18     Claimed that Snyder and Corrigan
                            Amendment                      kicked Mays in the stomach twice.
                           Excessive Force                 (ECF No. 1, PageID.5)
     11.       Snyder           First          5/21/18     Snyder and Corrigan kicked Mays in
                            Amendment                      the stomach twice. (ECF No. 1,
                             Retaliation                   PageID.5)
     12.     RN Corrigan       Eighth          5/21/18     Snyder and Corrigan kicked Mays in
                            Amendment                      the stomach twice. (ECF No. 1,
                           Excessive Force                 PageID.5)
     13.     RN Corrigan        First          5/21/18     Snyder and Corrigan kicked Mays in
                            Amendment                      the stomach twice. (ECF No. 1,
                             Retaliation                   PageID.5)
     14.       Bastion         Eighth          5/21/18     Bastion bserved Mays being beaten
                            Amendment                      and failed to protect.
                             Deliberate                    (ECF No. 1, PageID.5)
                            Indifference
     15.      Pynnonen          First          5/21/18     Pynnonen threatened to take away
                            Amendment                      Mays’s property and gave him more
                             Retaliation                   tickets. Moreover, he allegedly said,
                                                           “you were a stage 5, now you are a
                                                           stage 1.” (ECF No. 1, PageID.5)
     16.      Unknown         Eighth           5/21/18     Mays told unknown RN about his
                RN3         Amendment                      injuries and was still denied
                             Deliberate                    treatment. (ECF No. 1, PageID.9)
                            Indifference

3      According to Fed. R. Civ. P. 4(m), “If a defendant is not served within 90 days
after the complaint is filed, the court—on motion or on its own after notice to the
plaintiff—must dismiss the action without prejudice against that defendant or order
that service be made within a specified time.” Here, more than a year has passed
since Mays initiated this lawsuit and Mays has failed to identify the defendant in
claim 16 and serve that person. Thus, the undersigned respectfully recommends the
Court dismiss claim 16 without prejudice.

                                             -5 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.364 Filed 03/16/21 Page 6 of 35



  Claim   Defendant       Claim          Date or              Factual Allegation
 Number                                   Date
                                        Range of
                                       Incident(s)
   17.     RN Coon        Eighth         5/22/18     Mays told RN Coon about his injuries
                        Amendment                    and was denied treatment. (ECF No.
                         Deliberate                  1, PageID.9.)
                        Indifference
   18.     RN Rajala      Eighth         5/23/18     Mays told RN Rajala about his
                        Amendment                    injuries plus a migraine headache,
                         Deliberate                  and was denied treatment (first shift).
                        Indifference                 (ECF No. 1, PageID.9.)
   19.    RN Sunberg      Eighth         5/23/18     Nicole Sunbung was shown injuries
                        Amendment                    and denied treatment. (ECF No. 1,
                         Deliberate                  PageID.9)
                        Indifference
   20.    RN Sunberg      Eighth         5/25/18     Mays received no response from nurse
                        Amendment                    Nicole Sunberg. (ECF No. 1,
                         Deliberate                  PageID.9.)
                        Indifference
   21.    RN Corrigan     Eighth         5/26/18     While doing routine medical rounds,
                        Amendment                    RN Corrigan told Mays that she had
                         Deliberate                  better things to do with her time than
                        Indifference                 treat Mays’s injuries, which,
                                                     according to Mays, were a swollen
                                                     painful jaw, black eye and lip, and
                                                     small knot on his head, and a bruised
                                                     and battered body. (ECF No. 1,
                                                     PageID.9-10.)
   22.    RN Corrigan     Eighth         5/27/18     Mays was denied medical attention by
                        Amendment                    RN Corrigan. (ECF No. 1, PageID.11.)
                         Deliberate
                        Indifference
   23.     RN Rajala      Eighth         5/27/18     Mays was denied medical attention by
                        Amendment                    RN Rajala. (ECF No. 1, PageID.11.)
                         Deliberate
                        Indifference
   24.    RN Corrigan     Eighth         5/29/18     Mays was denied medical attention by
                        Amendment                    RN Corrigan. (ECF No. 1, PageID.11.)
                         Deliberate
                        Indifference
   25.     RN Coon        Eighth         5/29/18     Mays was denied medical attention by
                        Amendment                    RN Coon. (ECF No. 1, PageID.11.)
                         Deliberate
                        Indifference
   26.    RN Corrigan     Eighth         5/30/18     Mays was denied medical attention by
                        Amendment                    RN Corrigan. (ECF No. 1, PageID.12.)
                         Deliberate
                        Indifference
   27.    RN Finigan      Eighth          6/1/18     Mays was denied medical attention by
                        Amendment                    RN Finigan. (ECF No. 1, PageID.13.)
                         Deliberate


                                       -6 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.365 Filed 03/16/21 Page 7 of 35



  Claim   Defendant       Claim          Date or              Factual Allegation
 Number                                   Date
                                        Range of
                                       Incident(s)
                        Indifference
   28.     RN Usitalo     Eighth          6/1/18     Mays was denied medical attention by
                        Amendment                    RN Usitalo. RN also said that he was
                         Deliberate                  always ugly, but now he is really ugly.
                        Indifference                 (ECF No. 1, PageID.14.)
   29.    RN Sunberg      Eighth          6/3/18     RN Sunberg denied Mays medical
                        Amendment                    treatment during her first shift.
                         Deliberate                  (ECF No. 1, PageID.15.)
                        Indifference
   30.        RN          Eighth          6/3/18     RN Sunberg again denied Mays
            Sunberg     Amendment                    medical treatment during her second
                         Deliberate                  shift. (ECF No. 1, PageID.15.)
                        Indifference
   31.       RN           Eighth          6/4/18     Mays was denied medical attention by
           Duquette     Amendment                    RN Duquette. (ECF No. 1,
                         Deliberate                  PageID.17.)
                        Indifference
   32.     RN Coon        Eighth          6/4/18     RN Coon denied Mays medical
                        Amendment                    attention. (ECF No. 1, PageID.17.)
                         Deliberate
                        Indifference
   33.       RN           Eighth          6/5/18     RN Duquette denied Mays medical
           Duquette     Amendment                    attention. (ECF No. 1, PageID.17.)
                         Deliberate
                        Indifference
   34.     RN Coon        Eighth          6/6/18     Mays was denied medical attention by
                        Amendment                    Coon. (ECF No. 1, PageID.17.)
                         Deliberate
                        Indifference
   35.     Unknown        Eighth          6/6/18     During the second shift of the day, the
             RN         Amendment                    unknown RN denied Mays medical
                         Deliberate                  care. (ECF No. 1, PageID.17.)
                        Indifference
   36.    RN Sunberg      Eighth         6/10/18     Mays was denied medical attention by
                        Amendment                    Sunberg. (ECF No. 1, PageID.17.)
                         Deliberate
                        Indifference
   37.    RN Johnson      Eighth         6/10/18     During RN Johnson’s second shift,
                        Amendment                    she denied Mays medical attention.
                         Deliberate                  (ECF No. 1, PageID.17.)
                        Indifference
   38.    RN Johnson      Eighth         6/14/18     During RN Johnson’s first shift, she
                        Amendment                    denied Mays medical attention. (ECF
                         Deliberate                  No. 1, PageID.18.)
                        Indifference
   39.    RN Corrigan     Eighth         6/15/18     Mays was denied medical attention by
                        Amendment                    Corrigan. (ECF No. 1, PageID.19.)
                         Deliberate


                                       -7 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.366 Filed 03/16/21 Page 8 of 35



  Claim       Defendant       Claim          Date or             Factual Allegation
 Number                                       Date
                                            Range of
                                           Incident(s)
                            Indifference
   40.        RN Finigan       Eighth        6/15/18     Mays was denied medical attention by
                            Amendment                    David Rinsal (or possibly Finigan).
                             Deliberate                  (ECF No. 1, PageID.19.)
                            Indifference
   41.        RN Corrigan      Eighth        6/16/18     Mays was denied medical attention by
                            Amendment                    Corrigan. (ECF No. 1, PageID.19.)
                             Deliberate
                            Indifference
   42.           RN            Eighth        6/17/18     Mays was denied medical attention by
               Duquette     Amendment                    Trudy Duquette. (ECF No. 1,
                             Deliberate                  PageID.19.)
                            Indifference
   43.        RN Sunberg       Eighth        6/18/18     Mays was denied medical attention by
                            Amendment                    RN Sunberg during her first shift.
                             Deliberate                  (ECF No. 1, PageID.19.)
                            Indifference
   44.        RN Sunberg       Eighth        6/18/18     Mays was denied medical attention by
                            Amendment                    RN Sunberg during her second shift.
                             Deliberate                  (ECF No. 1, PageID.19.)
                            Indifference
   45.           RN            Eighth        6/19/18     Mays was denied medical attention by
               Duquette     Amendment                    Duquette. (ECF No. 1, PageID.20.)
                             Deliberate
                            Indifference
   46.         RN Coon         Eighth        6/19/18     Mays was denied medical attention by
                            Amendment                    Coon. (ECF No. 1, PageID.20.)
                             Deliberate
                            Indifference
   47.        RN Snyder        Eighth        6/21/18     Mays was denied medical attention by
                            Amendment                    Synder and written up for a ticket.
                             Deliberate                  (ECF No. 1, PageID.20.)
                            Indifference
   48.        RN Snyder         First        6/21/18     Mays was denied medical attention by
                            Amendment                    Synder and written up for a ticket.
                             Retaliation                 (ECF No. 1, PageID.20.)
   49.           Sgt.          Eighth        6/21/18     Sgt. Pynnonen threatened Mays and
               Pynnonen     Amendment                    said that he would beat his ass if he
                             Deliberate                  continued to ask for medical
                            Indifference                 attention. (ECF No. 1, PageID.20.)
   50.           Sgt.           First        6/21/18     Sgt. Pynnonen threatened Mays and
               Pynnonen     Amendment                    said that he would beat his ass if he
                             Retaliation                 continued to ask for medical
                                                         attention. (ECF No. 1, PageID.20.)

         V.    Summary of Relevant Grievances



                                           -8 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.367 Filed 03/16/21 Page 9 of 35




      In 2018, Mays pursued nine grievances through Step III.                        Among those

grievances, however, only two are relevant to the claims in this case.                   The two

grievances are summarized below.

 Grievance     MDOC                    Issued Grieved                   Outcome of        ECF No.
  Number      Defendants                                                Grievance
                Named
AMF-18-05-   Holly,        Issues Raised at Step I:                  Denied at Step I;   ECF No. 16-
1318-26a     Skytta,                                                 denial upheld       11,
             Pynnonen,     1. 3/29/18 – threatened by Snyder.        through Step III    PageID.249-
             Frankie,         (254)                                                      255.
             Synder,       2. 4/25/18 – threatened by
             Corrigan,        Coronado. (254)
             Bastion,      3. 5/21/18 – Holley, Skytta,
             Coronado,        Pynnonen and Frankie allegedly
             Minerick,        beat up Mays. Also, Mays was
             Warden, Pat      allegedly kicked in the stomach
             Mayo             by RN Snyder and Corrigan.
                              Bastian stood and watched the
                              entire episode. Mays was denied
                              medical attention after the
                              incident by Snyder and Corrigan.
                              (255)

                           Issues Raised on Appeal:

                           4. 5/14/18 – Pynonnnen threatened
                               him. Specifically, he said “you
                               were at a stage 5, now you are at
                               a stage 2.” (255)
                           5. 5/15/18 – Mays was subject to
                               threatening behavior by
                               Pynonnen. (255)
                           6. 6/2/18 – Mays was told by the
                               Warden and Pat Mayo that he
                               better sign off these grievances or
                               be placed on grievance restriction
                               and written a misconduct. (255)
                           7. 6/3/18 Threatened by Minerick
                               that he would be placed on
                               grievance restriction. (255)
AMF-18-06-   Holly,        Issues Raised at Step I:                  Denied at Step I;   ECF No. 16-
1379-26a     Skytta,                                                 denial upheld       12,
             Pynnonen,     1. 3/29/18 – Snyder told Mays that        through Step III    PageID.256-
             Frankie,         he wasn’t going to get away with                           265
             Snyder,          his lawsuit against her. (260)
             Corrigan,     2. 5/21/18 – Mays was beaten up by
             Coon,            Holly, Skytta, Pynnonen,
             Usitalo,         Frankie, Snyder, and Corrigan.
             Rajala,          Snyder and Corrigan denied

                                             -9 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.368 Filed 03/16/21 Page 10 of 35



  Grievance      MDOC                    Issued Grieved              Outcome of   ECF No.
   Number      Defendants                                            Grievance
                 Named
              Sundberg,           medical treatment after the
              Rinigan             incident. (swollen jaw, swollen
              (Finegan?),         eye, busted lip) (260)
              Duquette      3.    5/21/18 – During Dawn Coon’s
                                  first shift, she denied Mays
                                  medical treatment. (260)
                            4.    5/21/18 – During RN Usitalo’s
                                  second shift, she denied medical
                                  treatment. (260)
                            5.    5/22/18 – During Dawn RN
                                  Coon’s first shift, she denied
                                  medical treatment. (261)
                            6.    5/22/18 (second shift) – Dawn
                                  Coon denied medical treatment
                                  261 (still gave him his meds
                                  though)
                            7.    5/23/18 – Rajala denied medical
                                  treatment. (261)
                            8.    5/23/18 – Rajala denied medical
                                  treatment. (261)
                            9.    5/24/18 – RN Unknown denied
                                  medical treatment. (261)
                            10.   5/24/18 – Sundberg denied
                                  medical treatment. (261)
                            11.   5/25/18 (first shift) – Sundberg
                                  denied medical treatment. (261)
                            12.   5/25/18 (second shift) – RN
                                  Unknown denied medical
                                  treatment. (261)

                            Issues Included on Appeal:

                            13. 5/26/18 – Corrigan denied
                                medical treatment. (261) (she
                                had better things to do with her
                                time)
                            14. 5/29/18 – Rajala denied medical
                                treatment. (263) (complained of
                                migraine headache along with
                                his other injuries)
                            15. 5/29/18 – Rajala denied medical
                                treatment. (263)
                            16. 5/30/18 – Corrigan denied
                                medical treatment. (263)
                            17. 5/30/18 (second shift) – Corrigan
                                denied medical treatment. (263)
                            18. 6/1/18 – Finigan denied medical
                                treatment. (263) (some comment
                                that we don’t care about you



                                              - 10 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.369 Filed 03/16/21 Page 11 of 35



  Grievance    MDOC                     Issued Grieved              Outcome of   ECF No.
   Number     Defendants                                            Grievance
               Named
                                 Mays and we have the best
                                 lawyers you can buy…)
                           19.   6/1/18 – Usitalo denied medical
                                 treatment. (263) (you were
                                 already ugly, now you’re really
                                 ugly…)
                           20.   6/2/18 – Sundberg denied medical
                                 treatment. (263)
                           21.   6/2/18 – Usitalo denied medical
                                 treatment. (263) (still gave him
                                 meds unrelated to the 5/21/18
                                 incident.
                           22.   6/3/18 (first shift) – Sundberg
                                 denied medical treatment. (264)
                           23.   6/3/18 (second shift) – Sundberg
                                 denied medical treatment. (264)
                           24.   6/3/18 – Snyder denied medical
                                 treatment. (264)
                           25.   6/4/18 – Duquette denied medical
                                 treatment. (264)
                           26.   6/4/18 – Usitalo denied medical
                                 treatment. (264)
                           27.   6/5/18 – Duquette denied medical
                                 treatment. (264)
                           28.   6/6/18 – Coon denied medical
                                 treatment. (264)
                           29.   6/6/18 – Coon denied medical
                                 treatment. (264)
                           30.   6/10/18 – Sundberg denied
                                 medical treatment. (264)
                           31.   6/10/18 (second shift) – Johnson
                                 denied medical treatment. (264)
                           32.   6/14/18 (first shift) – Johnson
                                 denied medical treatment. (265)
                           33.   6/14/18 (second shift) – Rinigan
                                 (Finegan?) denied medial
                                 treatment. (265)
                           34.   6/15/18 – Corrigan denied
                                 medical treatment. (265)
                           35.   6/15/18 – Rinigan (Finegan?)
                                 denied medical treatment. (265)
                           36.   6/16/18 – Corrigan denied
                                 medical treatment. (265)
                           37.   6/16/18 – Usitalo denied medical
                                 treatment. (265)
                           38.   6/17/18 – Duquette denied
                                 medical treatment. (265)
                           39.   6/17/18 – Usitalo denied medical
                                 treatment. (265)



                                             - 11 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.370 Filed 03/16/21 Page 12 of 35



  Grievance    MDOC                   Issued Grieved              Outcome of      ECF No.
   Number     Defendants                                          Grievance
               Named
                           40. 6/18/18 (first shift) – Sundberg
                               denied medical treatment. (265)
                           41. 6/18/18 – Sundberg denied
                               medical treatment. (265)
                           42. 6/19/18 – Duquette denied
                               medical treatment. (265)
                           43. 6/19/18 – Coon denied medical
                               treatment. (265)
                           44. 6/21/18 – Snyder denied medical
                               treatment. (265)
                           45. 6/21/18 – Pynnonen came to his
                               cell and said that he would beat
                               his ass if Mays kept asking for
                               medical attention. (265)
                           Note:
                            • Step II: Mentioned 5/27/18 and
                                5/28/18 – Corrigan denied
                                medical treatment. (258)
                            • Step III: Mentioned 6/11/18 –
                                Snyder denied medical
                                treatment. (258)

       VI.    Exhaustion Legal Standards

       A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove.         Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff

on a claim for relief or the defendant on an affirmative defense -- his showing must

be sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

                                           - 12 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.371 Filed 03/16/21 Page 13 of 35




inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.”   Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

       Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies.          Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process.   Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules.    Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).    “Compliance with prison grievance procedures, therefore, is all that is

required by the PLRA to ‘properly exhaust.’”       Jones, 549 U.S. at 218-19.      In rare

circumstances, the grievance process will be considered unavailable where officers

are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.”        Ross v. Blake, 578 U.S.

___, 136 S.Ct. 1850, 1859-60 (2016).




                                          - 13 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.372 Filed 03/16/21 Page 14 of 35




       “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration.     Baker v. Vanderark, 1:07-cv-004, 2007 WL 3244075, *5 (W.D.

Mich., Nov. 1, 2007).

       Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on

July 9, 2007, superseded on March 18, 2019), sets forth the applicable grievance

procedures for prisoners in MDOC custody at the time relevant to this complaint.

Inmates must first attempt to resolve a problem orally within two business days of

becoming aware of the grievable issue, unless prevented by circumstances beyond his

or her control.   Id. at ¶ P.   If oral resolution is unsuccessful, the inmate may proceed

to Step I of the grievance process and submit a completed grievance form within five

business days of the attempted oral resolution.      Id. at ¶¶ P, V. The inmate submits

the grievance to a designated grievance coordinator, who assigns it to a respondent.

Id. at ¶ V.   The Policy Directive also provides the following directions for completing


                                            - 14 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.373 Filed 03/16/21 Page 15 of 35




grievance forms: “The issues should be stated briefly but concisely.         Information

provided is to be limited to the facts involving the issue being grieved (i.e., who, what,

when, where, why, how). Dates, times, places and names of all those involved in the

issue being grieved are to be included.”    Id. at ¶ R (emphasis in original).

      If the inmate is dissatisfied with the Step I response, or does not receive a

timely response, he may appeal to Step II by obtaining an appeal form within ten

business days of the response, or if no response was received, within ten days after

the response was due.       MDOC Policy Directive 03.02.130 at ¶¶ T, BB.             The

respondent at Step II is designated by the policy, e.g., the regional health

administrator for medical care grievances.      Id. at ¶ DD.

      If the inmate is still dissatisfied with the Step II response, or does not receive

a timely Step II response, he may appeal to Step III using the same appeal form.

Id. at ¶¶ T, FF.    The Step III form shall be sent within ten business days after

receiving the Step II response, or if no Step II response was received, within ten

business days after the date the Step II response was due.        Id. at ¶¶ T, FF.   The

Grievance and Appeals Section is the respondent for Step III grievances on behalf of

the MDOC director.     Id. at ¶ GG.

      “The total grievance process from the point of filing a Step I grievance to

providing a Step III response shall generally be completed within 120 calendar days

unless an extension has been approved.”       Id. at ¶ S.

      In addition, the grievance policy provides that, where the grievance alleges

conduct that falls under the jurisdiction of the Internal Affairs Division pursuant to


                                           - 15 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.374 Filed 03/16/21 Page 16 of 35




Policy Directive 01.01.140, the prisoner may file his Step I grievance directly with the

inspector of the institution in which the prisoner is housed, instead of with the

grievance coordinator, as set forth in ¶ W of Policy Directive 03.02.130.    Id. at ¶ R.

In such instances, the grievance must be filed within the time limits prescribed for

filing grievances at Step I.    Id.   Regardless of whether the grievance is filed with

the grievance coordinator or the inspector, the grievance will be referred to the

Internal Affairs Division for review and will be investigated in accordance with

MDOC Policy Directive 01.01.140.        The prisoner will be promptly notified that an

extension of time is needed to investigate the grievance.    Id.

          Where the grievance procedures are not available because the issue presented

is non-grievable, exhaustion of prison grievance procedures is not required.       It is

well-established that a prisoner “cannot be required to exhaust administrative

remedies regarding non-grievable issues.” Figel v. Bouchard, 89 F. App’x 970, 971

(6th Cir. 2004); Mays v. Kentucky Dept. of Corrections, 2018 WL 4603153, at *3 (W.D.

Ky. Sept. 25, 2018) (“It is beyond debate that an inmate cannot be required to exhaust

administrative remedies regarding non-grievable issues.”); Reeves v. Hobbs, 2013 WL

5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants cannot treat a complaint as non-

grievable, and therefore not subject to the grievance procedure, and then turn around

and maintain the claim fails because [the plaintiff] failed to follow the grievance

procedure. As the well known proverb states, they cannot have their cake and eat it

too.”).




                                           - 16 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.375 Filed 03/16/21 Page 17 of 35




      When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.              Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010).    The Sixth Circuit has explained:

             [A] prisoner ordinarily does not comply with MDOCPD
             130—and therefore does not exhaust his administrative
             remedies under the PLRA—when he does not specify the
             names of each person from whom he seeks relief. See
             Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th Cir.
             2010) (“Requiring inmates to exhaust prison remedies in
             the manner the State provides—by, say, identifying all
             relevant defendants—not only furthers [the PLRA’s]
             objectives, but it also prevents inmates from undermining
             these goals by intentionally defaulting their claims at each
             step of the grievance process, prompting unnecessary and
             wasteful federal litigation process.”). An exception to this
             rule is that prison officials waive any procedural
             irregularities in a grievance when they nonetheless
             address the grievance on the merits. See id. at 325.
             We have also explained that the purpose of the PLRA’s
             exhaustion requirement “is to allow prison officials ‘a fair
             opportunity’ to address grievances on the merits to correct
             prison errors that can and should be corrected to create an
             administrative record for those disputes that eventually
             end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017).4

      VII.   Analysis of Mays’s Claims

             a. Conceded Claims (Claims 2, 4, 6, 8, 10, 12, 14 and 17-21)




4      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.”    Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.

                                         - 17 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.376 Filed 03/16/21 Page 18 of 35




        Defendants concede that Mays’s Eighth Amendment deliberate-indifference

and excessive-force claims based on events on May 21, 2018 were properly exhausted

in either grievance AMF-10-05-1318-26a or AMF-18-06-1379-26a.             (ECF No. 16,

PageID.160-161.) As a result, the undersigned concludes that claims 2, 4, 6, 8, 10,

12, 14 and 17- 21 were properly exhausted.

              b. Retaliation Claims that are Challenged, but were Properly
                 Exhausted (Claims 3, 5, 7, 9, 11, 13 and 15)

        Defendants argue that Mays failed to properly exhaust every First

Amendment retaliation claim because “Mays never filed a grievance complaining that

any of the defendants violated his First Amendment rights by retaliating against

him.”    (ECF No. 16, PageID.161.)      Essentially, Defendants are challenging the

adequacy of grievances AMF-18-05-1318-26a and AMF-18-06-1379-26a to provide

notice of Mays’s First Amendment retaliation claims because Mays did not

specifically state that Defendants retaliated against him.            The undersigned

disagrees.

        Relevant case law does strongly suggest that a prisoner’s Step I grievance need

not be written with such exactitude to inform prison officials of the prisoner’s specific

“‘legal theories and facts that correspond to all the required elements of a particular

legal theory.’”   Bell v. Konteh, 450 F.3d 651, 654 (6th Cir. 2006) (quoting Burton v.

Jones, 321 F.3d 569, 575 (6th Cir. 2003) (abrogated on other grounds)). Similarly,

in Jones, a prisoner’s failure to name a defendant at Step I during the grievance

process does not per se render the grievance inadequate to give notice as to a claim



                                         - 18 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.377 Filed 03/16/21 Page 19 of 35




against the unnamed defendant.        Jones, 549 U.S. at 219 (2007).    In short, the

standard for reviewing the adequacy of a Step I grievance is low.

      Claims 3, 5, 7, 9, 11, 13, and 15 are First Amendment retaliation claims.

Those same claims are also companion claims to claims 2, 4, 6, 8, 10, 12, and 14

because both sets of claims are based upon the same set of allegations: Mays’s claim

that Defendants beat him on May 21, 2018.            As discussed in Section VI(a),

Defendants conceded the latter group of claims (Eighth Amendment excessive-force

claims) were exhausted because Mays complained about being beaten by Defendants

at Step I of grievances AMF-18-05-1318-26a and AMF-18-06-1379-26a, and those

grievances were denied on the merits through Step III.    As a result, the undersigned

concludes that there are genuine issues of fact as to whether Mays exhausted the

First Amendment retaliation claims stated in claims 3, 5, 7, 9, 11, 13 and 15.

             c. Retaliation Claim in Claim 1

      Defendants do not directly challenge claim 1.      However, after reviewing the

claims table and grievance tables in Sections IV and V, the undersigned concludes

that Mays failed to exhaust claim 1.    In claim 1 relates to events on May 14, 2018.

But neither grievance AMF-18-05-1318-26a nor AMF-18-06-1379-26a addresses an

incident occurring on May 14, 2018.    Consequently, the undersigned concludes that

there is no genuine issue of fact that Mays failed to properly exhaust claim 1.

             d. Claims 21-50

      The remainder of Mays’s claims occurred after May 25, 2018, the date that

Mays submitted his last relevant grievance (AMF-18-06-1379-26a) to Step I.        The


                                        - 19 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.378 Filed 03/16/21 Page 20 of 35




allegations underlying claims 22 through 50 were inserted into the grievance process

by Mays in his Step II and III appeals of the two relevant grievances.        After

reviewing the MDOC’s responses to grievances AMF-18-05-1318-26a and AMF-18-

06-1379-26a at Steps II and III, it is evident that the MDOC addressed only the

allegations Mays raised at Step I, and did not address Mays’s new allegations.

Consequently, the undersigned concludes that Mays did not exhaust the claims he

stated in claims 21-50.

        Mays filed grievance AMF-18-05-1318-26a at Step I on May 21, 2018.    (ECF

No. 16-11, PageID.253.) As shown in the excerpt below, Mays alleged that several

Defendants beat him on May 21, 2018, while he was being taken to the medical unit.

(Id.)




                                       - 20 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.379 Filed 03/16/21 Page 21 of 35




(Id.) About a month later, on June 25, 2018, the MDOC responded to Mays.         (Id.)

The MDOC had assigned Inspector Minerick to conduct the investigation, which

included interviews of Mays, applicable Defendants and RN Corrigan. (Id.) Mays

added nothing new, and the Defendants denied seeing or participating in an assault.

In addition, RN Corrigan stated that she saw no indication of an assault when she

saw Mays immediately after the alleged beating.        (ECF No. 16-11, PageID.253.)

Based upon these interviews and a review of the relevant security footage, Inspector

Minerick concluded that there was no substantiating evidence that the assault took

place and denied Mays’s grievance.    (Id.) His conclusion is shown below.




(Id.)

        On July 12, 2018, Mays appealed to Step II.    (ECF No. 16-11, PageID.251.)

At the start of Mays’s appeal, he inserted new allegations that occurred after May 25,

2018.    (Id.) A portion of his Step II appeal is shown below.




                                         - 21 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.380 Filed 03/16/21 Page 22 of 35




                                                                        (Id.)

      Mays did not, however, file any additional grievances setting forth his new

allegations.

      The MDOC responded to Mays’s Step II appeal on August 3, 2018.            (Id.,

PageID.252.)    On appeal, the MDOC did not address any of Mays’s subsequent

allegations.   (Id.)   Instead, the MDOC reviewed the Step I investigation and

affirmed the denial. (Id.) As shown in the following excerpt, the MDOC mentioned

RN Corrigan, but only as a witness to Mays’s May 21, 2018 allegations, and not as

the subject of an investigation.   (Id.)




                                           - 22 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.381 Filed 03/16/21 Page 23 of 35




(Id.)

        Mays’s Step III appeal was received by the MDOC on August 24, 2018.    (ECF

No. 16-11, PageID.250-251.)    In his Step III appeal, Mays again inserts allegations

that occurred after May 21, 2018, the date of the underlying assault. (Id.,

PageID.251.)    A portion of his Step III appeal is shown below.




                                        - 23 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.382 Filed 03/16/21 Page 24 of 35




(Id.)

        Again, Mays did not, however, file any additional grievances setting forth his

new allegations.

        Four days later, the MDOC responded to Mays’s Step III appeal.           (Id.,

PageID.250.) The MDOC again constrained itself to Mays’s Step I allegations and

stated that Mays’s issue had been investigated and the proper decision below was

rendered. (Id.)




                                         - 24 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.383 Filed 03/16/21 Page 25 of 35




(Id.)

        The MDOC grievance process is simple.   Indeed, the MDOC form that Mays

used at Step I directed him to state his issue clearly and use a separate grievance

form for each issue. 5   Mays did not comply with these requirements.      When a




5

                                      - 25 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.384 Filed 03/16/21 Page 26 of 35




prisoner adds new claims on appeal, “[t]he MDOC would essentially need a scorecard

to track and address [the] evolving claims.” Mays v. Pynnonen, Case No. 2:17-cv-167

(W.D. Mich. Jan. 5, 2021), Report and Recommendation adopted, Case No. 2:17-cv-

167 (W.D. Mich. Jan. 27, 2021).     By design, the MDOC grievance process is simple.

The MDOC grievance process comports with one of the purposes of the exhaustion

requirement stated in Porter:        that it “afford corrections officials time and

opportunity to address complaints internally before allowing the initiation of a

federal case.”   534 U.S. at 525.   Adding new allegations of appeals to Steps II and

III undercuts what is otherwise a simple process.        This Court recently held, in

different lawsuit brought by Mays, that a prisoner cannot properly exhaust new

allegations by inserting the new allegations into a Step II or Step III appeal of Step I

decision, unless the MDOC’s appeal response indicates that it considered and

addressed the new allegations in its Step II or Step III decisions.6 Mays v. Pynnonen,

Case No. 2:17-cv-167 (W.D. Mich. Jan. 5, 2021), Report and Recommendation

adopted, Case No. 2:17-cv-167 (W.D. Mich. Jan. 27, 2021).

      In this case, in grievance AMF-18-05-1318-26a, Mays again chose to insert

new allegations in his Step II and III appeals rather than filing new grievances. The



(ECF No. 16-11, PageID.253 (the MDOC Form CSJ-247A filed by Mays at Step I for
Grievance AMF 18-05-1318-26a).)
6      The undersigned submits that rule adopted by this Court is complementary
and a companion to the Sixth Circuit’s precent. See Mattox, 851 F.3d at 590-91
(“prison officials waive any procedural irregularities in a grievance when they
nonetheless address the grievance on the merits”). This Court’s companion rule
simply reiterates that all subsequent allegations – in violation of prison policy – are
not exhausted unless the prison indicates that it addressed those later-included
allegations on appeal.

                                         - 26 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.385 Filed 03/16/21 Page 27 of 35




MDOC followed the requirements of the grievance policy directive, MDOC PD

03.02.130 ¶ EE, when it chose not to address and investigate Mays’s new allegations.

The policy requires Step II grievance coordinators to “ensure that any additional

investigation was completed as necessary for each Step II grievance accepted and that

a copy of the response is provided to the grievant by the due date.”    (ECF No. 16-2,

PageID.172 (emphasis added).)     MDOC was not required to investigate Mays’s new

allegations at Steps II or III because additional investigation was not necessary to

assess the validity of the Step I response.   The grievance policy requires Step II and

III appeals be written “briefly” and “concisely”, and that they be “limited to the facts

involving the issue being grieved (i.e., who, what, when, where, why, how).” (Id.,

PageID.170 (MDOC PD 03.02.130 ¶ R).)          Mays’s subsequent allegations failed to

meet these requirements and no new investigation was required.       (Id.)

      Because MDOC chose not to address any new allegations on appeal, the

undersigned concludes that Mays failed to exhaust the claims he added in his Step II

and III appeals in grievance AMF-18-05-1318-26a.

      With respect to grievance AMF-18-06-1379-26a, based upon the same

reasoning, the undersigned concludes there is no genuine of fact that Mays failed to

exhaust his remaining claims. On June 5, 2018, Mays submitted a Step I grievance

that was identified as grievance AMF-18-06-1379-26a.                (ECF No. 16-12,

PageID.260.) It should be noted, however, that Mays dated the grievance with May

25, 2018.   (Id.) At Step I, Mays complained that Defendants failed to provide him

with medical care for the injuries that resulted from the May 21, 2018 beating.    (Id.)


                                         - 27 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.386 Filed 03/16/21 Page 28 of 35




The last chronological allegation that Mays made at Step I was a denial of medical

care on May 26, 2018 by RN Corrigan.      (Id., PageID.261.) A portion of his Step I

grievance, which runs three pages in length, is shown below.




(Id., PageID.260.)




                                       - 28 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.387 Filed 03/16/21 Page 29 of 35




(Id., PageID.261.)

         On June 28, 2018, in its response to grievance AMF-18-06-1379-26a, the

MDOC cited its earlier investigation by Inspector Minerick into Mays’s May 21, 2018

assault allegation. (ECF No. 16-12, PageID.260.) Because the earlier investigation

concluded that there was no evidence that an assault occurred, the MDOC denied

grievance AMF-18-06-1379-26a at Step I.            (Id.)   The Step I response is shown

below.




(Id.)

         On July 12, 2018, Mays filed a three-page appeal to Step II.   (Id., PageID.258,

263-264.)     In the very first sentence of this appeal, Mays adds a new claim regarding



                                          - 29 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.388 Filed 03/16/21 Page 30 of 35




an event occurring on May 27, 2018.    (Id., PageID.258, 261.) His Step II appeal is

shown below.




(Id., PageID.258.)

      Mays did not file a separate grievance regarding his new claims.

      On August 3, 2018, the MDOC responded and denied to Mays’s Step II appeal.

(ECF No. 16-12, PageID.259.)          The MDOC reviewed Inspector Minerick’s

investigation into Mays’s underlying assault allegation and heard statements from

RNs Corrigan, Rajala, and Coon, who said there was no indication of an assault when

they saw Mays. (Id.) The MDOC’s response does not indicate that it investigated

Mays’s subsequent claims.




                                       - 30 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.389 Filed 03/16/21 Page 31 of 35




(Id.)

        On August 24, 2018, Mays filed a two-page Step III appeal.   (ECF No. 16-12,

PageID.257, 260.)    Mays again begins his appeal by inserting a new allegation

regarding events that occurred on June 11, 2018.     (Id.) A portion of his Step III

appeal is shown below.




                                        - 31 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.390 Filed 03/16/21 Page 32 of 35




(Id.)

        Mays again did not file a separate grievance regarding his new claims.

        On August 28, 2018, the MDOC responded and denied Mays’s Step III appeal.

(Id., PageID.257.) The MDOC stated that it reviewed the investigation below and

that the decision below was proper.    (Id.)     There is no indication that the MDOC

addressed any later included allegation.




(ECF No. 16-12, PageID.257.)



                                        - 32 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.391 Filed 03/16/21 Page 33 of 35




      As before, Mays abused the grievance process by inserting subsequent

allegations in his Step II and III appeals.         The MDOC, however, constrained its

response to Mays’s allegations made at Step I.            (ECF No. 16-12, PageID.257.)

Because the MDOC did not address any of Mays’s subsequent allegations, the

undersigned concludes that all of Mays’s claims occurring after May 26, 2018 – claims

22 through 50 – were not exhausted.

      VIII. Eleventh Amendment Issue

      Defendants move to dismiss Mays’s official capacity claims as barred by the

Eleventh Amendment. The Supreme Court has held “that neither a State nor its

officials acting in their official capacities are ‘persons’ under § 1983.”            Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).            A district court in the

Southern District of Ohio explained as follows:

      A suit against a state official in his or her official capacity for damages
      cannot be maintained pursuant to § 1983 because that official has
      Eleventh Amendment immunity. This is true because “a suit against a
      state official in her or her official capacity is not a suit against the official
      but rather is a suit against the official’s office.” As such, a suit against a
      state official in his or her official capacity is no different than a suit
      against the state.

Clark v. Chillicothe Corr. Inst., No. 2:19-CV-954, 2020 WL 1227224, at *3 (S.D. Ohio

Mar. 13, 2020) (citations omitted).

      The Sixth Circuit, in interpreting Will, has held “that plaintiffs seeking

damages under § 1983 [must] set forth clearly in their pleading that they are suing

the state defendants in their individual capacity for damages, not simply in their

capacity as state officials. Wells v. Brown, 891 F.2d 591, 592 (6th Cir. 1989). To the


                                           - 33 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.392 Filed 03/16/21 Page 34 of 35




extent that Plaintiff seeks money damages, costs, and fees from Defendants in their

official capacities, that part of his lawsuit is barred by sovereign immunity.7

      Here, however, Mays seems to only sue the Defendants in their individual

capacities. (ECF No. 1, PageID.4.) At page 4 of his complaint, Mays states that he

“each Defendant is being sued in both their individual capacity.” This portion of

Mays’s complaint is shown below.




(ECF No. 1, PageID.4.) This statement does not make sense. Perhaps Mays meant

to say that he was suing the Defendant in “both their individual and their official

capacities.”   But he did not state that.    The Court interprets Mays’s case as a

lawsuit against the Defendants in their individual capacities.       Accordingly, this

portion of Defendants’ motion should be denied as moot.

      But, assuming Mays is also suing Defendants in their official capacities and

seeking damages, then his official capacity claims are barred by the Eleventh




7     “There are three exceptions to a State’s sovereign immunity: (a) when the State
has consented to suit; (b) when the exception first set forth in Ex parte Young, 209
U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908), applies; and (c) when Congress has
properly abrogated a State’s immunity.” S & M Brands, Inc. v. Cooper, 527 F.3d
500, 507 (6th Cir. 2008). Only the second exception is potentially at issue here.
“Under the Ex parte Young exception, a federal court can issue prospective injunctive
and declaratory relief compelling a state official to comply with federal law.” Id.

                                         - 34 -
Case 2:19-cv-00217-HYJ-MV ECF No. 39, PageID.393 Filed 03/16/21 Page 35 of 35




Amendment because he failed to request injunctive relief in his complaint.      (Id.,

PageID.25.)

      IX.     Recommendation

      It is respectfully recommended that the Court grant Defendants’ summary

judgment motion as to claims 1, 16 and 22 through 50, and dismiss those claims

without prejudice.     It is also respectfully recommended that the Court deny

Defendants’ motion as to claims 2 through 15 and 17 through 21.

      If the Court accepts this recommendation, the claims 2 through 15 and 17

through 21 will remain.



Dated:      March 16, 2021                       /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U.S. MAGISTRATE JUDGE

NOTICE TO PARTIES: Objections to this Report and Recommendation must be
served on opposing parties and filed with the Clerk of the Court within fourteen (14)
days of receipt of this Report and Recommendation. 28 U.S.C. § 636(b)(1)(C); Fed.
R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b). Failure to file timely objections
constitutes a waiver of any further right to appeal. United States v. Walters, 638
F.2d 947 (6th Cir. 1981). See also Thomas v. Arn, 474 U.S. 140 (1985).




                                       - 35 -
